In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-19-00100-CV


                          IN RE MICHAEL PIPKEN, RELATOR

                                ORIGINAL PROCEEDING

                                      April 15, 2019

                             MEMORANDUM OPINION
                   Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


       Relator Michael Pipken, a Texas prison inmate appearing pro se, filed a petition

for writ of mandamus with the clerk of this court. Pipken did not, however, accompany

his petition with the required filing fee or proof of indigence and the materials required by

Chapter 14 of the Texas Civil Practice and Remedies Code.


       By letter of March 21, 2019, we directed Pipken to pay the filing fee or file an

affidavit of indigence, and if indigent, to comply with Chapter 14 by filing an affidavit

describing his previous filings and a certified copy of his inmate trust account statement.

See TEX. CIV. PRAC. & REM. CODE ANN. §§ 14.002(a); 14.004 (West 2017). The letter

further notified Pipken that the proceeding would be subject to dismissal without further
notice should he fail to comply by April 1. TEX. R. APP. P. 42.3(c). To date, Pipken has

neither paid the filing fee nor submitted the materials necessary to proceed under Chapter

14.


       Accordingly, Pipken’s petition for writ of mandamus is dismissed for failure to

comply with a requirement of the appellate rules and an order of this court. TEX. R. APP.

P. 42.3(c).


                                                       Per Curiam




                                            2